         Case 1:21-cr-00334-CCB Document 25 Filed 09/13/21 Page 1 of 2
                                                                               ____ FILED ___ ENTERED
                                                                               ____ LOGGED _____ RECEIVED

                                                                               12:00 pm, Sep 13 2021
                       IN THE UNITED STATES DISTRICT COURT
                                                                               AT BALTIMORE
                          FOR THE DISTRICT OF MARYLAND                         CLERK, U.S. DISTRICT COURT
                                                                               DISTRICT OF MARYLAND
                                                                               BY ______________Deputy
UNITED STATES OF AMERICA                      *
                                              *
                                              *             Case No. 21-cr-00334-CCB
               v.                              *
                                               *
                                               *
WILSON NUYILA TITA                             *
                                               *
                                               *
               Defendant                       *
                                         ************

                    MEMORANDUM OPINION AND ORDER OF COURT

       This matter is before the Court on the defendant’s Motion to Seal Indictment and the

government’s Opposition thereto (ECF No. 22). The undersigned conducted the defendant’s initial

appearance on August 27, 2021. At the initial appearance, the defendant orally moved to seal the

Indictment, citing the potential danger to his family in Cameroon should his name in the Indictment

be made public. The Court granted the oral motion to seal, pending briefing by the parties. On or

about August 31, 2021 the Court received the defendant’s written Motion to Seal Indictment in

which he reiterates the reasons stated on the record at the initial appearance. On or about

September 2, 2021, the government filed its Opposition (ECF No. 22). The government asserts

that several hours before the August 27, 2021, initial appearance, the government issued a press

release announcing the filing of the Indictment, the nature of the charges, and the names of the

defendants, including Mr. Tita. 1 The government further asserts that on August 30, 2021, a story

about the Indictment, including the defendant’s name, was published in The Guardian Post, a




1
 The Court was not aware that the press release had been issued before the initial appearance
hearing.
          Case 1:21-cr-00334-CCB Document 25 Filed 09/13/21 Page 2 of 2



newspaper in Cameroon. According to the government, The Guardian Post also posted the story,

with the defendant’s name included, on its Twitter and Facebook accounts. The government

attached copies of its press release, the newspaper story, and the Twitter and Facebook posts to its

Opposition.

       The Court finds that the defendant’s Motion to Seal Indictment is moot considering the

publication of the Indictment, including the defendant’s name. Therefore, it is 13th day of

September 2021 by the United States District Court for the District of Maryland hereby

ORDERED that the defendant’s Motion to Seal Indictment be and is hereby DENIED as moot and

the Indictment shall be UNSEALED.




                                                     Thomas M. DiGirolamo
                                                     United States Magistrate Judge




                                                 2
